[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                           DECISION AND ORDER
On January 30, 2003, the Court took the papers and deferred decision on the Commissioner's request that it order six months of protective supervision for the Child. This case commenced with a ninety-six-hour hold and an Order of Temporary Custody that was sustained by the Court. The precipitating cause for the Order was a spiral fracture of the left humerus of the Child without parental identification of any possible cause. Medical testimony established that the nature of the injury indicated a high probability that it was inflicted. After hearing the medical and other testimony the Court revoked the Order of Temporary Custody and ordered specific steps for both parents. The Commissioner now seeks a decision on the Neglect Petition and a six-month order of Protective supervision.
The Court finds that all issues related to the injury that can be resolved without identification of its cause have been resolved. The only remaining issue requiring supervision is adequate and safe housing for the family. The Department has been working with the family to obtain Section 8 support and acceptable housing. The Court has been advised that a move to acceptable housing is imminent.
NOW THEREFORE, the Court issues the following findings and Orders:
1. The Court adjudicates the Child to have been uncared for in that the Child's home could not provide the specialized care which the Child's physical health required, resulting in a serious, unexplained injury.
2. The Department should maintain protective supervision of the family in the Child's best interest until the family obtains safe and adequate housing.
3. The Parents and the Department should agree to specific steps that facilitate the acquisition of acceptable housing for the family.
4. The Court orders protective supervision for six months beginning January 30, 2003, or until the family lives in safe and permanent housing CT Page 2529 whichever shall first occur.
5. The Court orders the following final Specific Steps: (a) Parents shall secure and maintain adequate housing and legal income. (b) Parents shall consistently and timely meet and address the Child's physical, medical and emotional needs. And (c) The Department shall assist the family in locating and acquiring safe and adequate housing.
  Thayer Baldwin, Jr. Judge of the Superior Court
CT Page 2530